Citation Nr: 0835387	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury, to include astigmatism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The veteran had active service from February 1952 to February 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 2004 and July 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The January 2004 rating decision reopened, 
and denied, a previously denied claim of service connection 
for bilateral age-related nuclear sclerotic cataracts, with 
posterior subcapsular lens opacity, secondary to a left eye 
injury.  

In March 2006, the veteran testified at a video conference 
hearing at the RO before a Veterans Law Judge sitting in 
Washington, DC.  A transcript of his testimony is associated 
with the claims file.  

The Board remanded the case back to the RO in April 2006 or 
additional development.  As a result of the veteran's hearing 
testimony, the issue that was originally certified on appeal 
was recharacterized as reflected on front page of the April 
2006 Board remand to the RO, as well as on the front page of 
this decision, to comport with the veteran's intended claim.  
In this regard, the veteran explained that he never intended 
to establish service connection for his cataracts, and always 
meant to claim that his astigmatism was caused by the in-
service eye injury.  

As a result of the Board's recharacterization of the issue on 
appeal, the RO issued a rating decision in July 2006 that 
denied service connection for astigmatism.  Although the 
Board considers the veteran's astigmatism claim as part and 
parcel of the original claim certified on appeal (as 
reflected in the recharacterization of the issue), the RO 
nonetheless issued a Statement of the Case (SOC) regarding 
the issue of service connection for astigmatism and the 
veteran followed that with the submission of a timely VA Form 
9, substantive appeal.  In light of the foregoing, 
consideration of the veteran's claim of service connection 
for residuals of a left eye injury will include consideration 
of astigmatism, as well as cataracts and glaucoma, and it 
will be considered a new claim, and not a claim to reopen.  

In November 2007, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of his testimony is associated with the claims 
file.  

The RO issued Supplemental Statements of the Case (SSOC's) in 
February, March, and April 2008, all of which affirmed the 
determination previously entered.  The case was thereafter 
returned to the Board for appellate disposition.  In July 
2008, the veteran was notified by the Board that the Veterans 
Law Judge who presided over the video conference hearing in 
March 2006 had since retired from the Board.  As such, the 
veteran was offered the opportunity to appear for another 
hearing before a different Veterans Law Judge.  In 
correspondence received at the Board in July 2008, the 
veteran indicated that he did not wish to appear personally 
before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The veteran's astigmatism, cataracts, and glaucoma are not 
medically linked to the in-service left eye injury, and there 
are no other currently diagnosed left eye disabilities that 
are etiologically related to the in-service left eye injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a left eye injury, to include astigmatism, have 
not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nevertheless, the RO followed up with a subsequent 
duty-to-assist letter in May 2006, that notified the veteran 
regarding how VA assigns effective dates and initial ratings 
for grants of service connection.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, to the extent 
available, assisted the veteran in obtaining evidence, 
afforded the veteran physical examinations, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for residuals of a left 
eye injury, including, but not limited to, astigmatism.  The 
veteran has consistently maintained that his decrease in 
visual acuity in the left eye was caused by the in-service 
injury.  The veteran was assaulted during a robbery in May 
1954 and was hit with a bottle on his left eye.  He was 
treated at the Lowry Air Force Base dispensary the next day, 
and before he was discharged from service, he had blurry 
vision and headaches.  He was prescribed eyeglasses.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as an 
organic disease of the nervous system to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reveal the veteran's eyes were normal 
when he entered the service in February 1952.  His visual 
acuity was measured as 20/20 in both eyes on service entrance 
examination in March 1952.  Although there are no records 
documenting the actual treatment received as a result of the 
left eye injury, the Report of Medical Examination for 
separation in February 1956 contains notes revealing the 
veteran injured his left eye in May 1954, was medically 
treated at Lowry Air Force Base in Colorado, and had no 
complications or sequelae.  It was also noted he sustained a 
laceration above the left eye when he was hit with a bottle 
in 1954, with no complications and no sequelae.  It was also 
noted he had been wearing corrective lenses since January 
1956.  Clinical evaluation at separation noted that the 
veteran's eyes were normal.  His visual acuity was measured 
as 20/20 in the right eye and 20/25 in the left eye, 
corrected to 20/20 in the left eye for distant vision.  
Refraction was "Manifest" by "Plano" in the right eye, and 
in the left eye was +0.50, -0.75 and 175.  His near vision 
was 20/20 in the right eye, 20/25 in the left eye, corrected 
to 20/20 in the left eye.  Treatment records at the time of 
the eye injury in 1954 are not associated with the claims 
file, and attempts to obtain such records have been 
unsuccessful.  

A 1982 memorandum from the veteran's private physician, Dr. 
Rivera, notes that the veteran had been a patient of his 
since 1974.  Dr. Rivera stated, "By and large, [the 
veteran's] problems had been of a minor nature, i.e., 
respiratory infections, obesity, mild hypertension, 
headaches, and minor injuries.  One salient point in [the 
veteran's] history was that he suffered an injury to his left 
eye, which was medically treated at Lowry Air Force Base, 
Colorado, in May 1954."  Dr. Rivera further noted that the 
veteran presented with a one-quarter inch scar of the left 
eyelid with some keloid formation, and a review of his 
discharge records revealed a corroborating entry.  Dr. Rivera 
noted that the veteran's visual acuity of the left eye had 
been diminishing quite rapidly over the previous few years.  
In addition, he complained of diplopia on sudden movements of 
the eye or turning of the head.  Dr. Rivera stated, "[The 
veteran] definitely has Extraocular Muscle impairment which 
has been progressive.  In addition he reveals progressive 
ptosis of the left eyelid."  

A November 1996 memorandum from the veteran's private eye 
surgeon, Dr. Hallum, reveals that the veteran's vision at 
that time was 20/30 in the right eye and 20/40 in the left 
eye with corrective lenses for both eyes.  His ocular tension 
was 16 in both eyes.  Dr. Hallum also noted that the veteran 
had intumessant cataracts in each eye at the time of his last 
visit, in August 1996.  

In conjunction with the veteran's claim of service 
connection, he has been afforded numerous VA eye examinations 
to determine whether the in-service left eye injury resulted 
in any chronic residuals.  

The first VA examination of the left eye was completed in 
January 1997.  The veteran reported blurred vision in the 
left eye.  The examiner noted that the veteran had been seen 
recently in the VA clinic several times because of an 
increased C/D (cup to disc) ratio, which was symmetric, 
including visual field workup as a glaucoma suspect.  
Biomicroscopy revealed very mild nuclear sclerosis and 
posterior subcapsular cataract in each eye, but not 
significant enough at that time to require treatment.  A 
history of trauma to the left eye was also noted, as was 
refractive error with increased astigmatism left eye.  

An August 1997 VA examination report indicated a prior 
history of bilateral cataracts.  On examination, visual 
acuity in the right eye, without correction, at distance 
20/30, at near 20/100.  Visual acuity in the right eye with 
correction was 20/25 distance, 20/20 near.  Visual acuity of 
the left eye without correction, at distance 20/200, at near 
20/200.  Visual acuity of the left eye with correction at 
distance 20/30, at near 20/20.  Motility exam revealed full 
ductions and version.  There was no diplopia.  Intraocular 
tensions were 14 mm in both eyes.  Slit lamp examination was 
significant for 1-2+ nuclear sclerosis of both lenses with 
central posterior subcapsular opacities, slightly larger in 
the left eye than the right eye.  Those opacities were 
discrete and appeared consistent with possible congenital 
lens opacities.  The posterior subcapsular opacities have 
been noted to be unchanged over time.  

Vitrious was clear in both eyes on dilated fundus 
examination.  Optic nerve examination showed enlarged cups 
with marked sloping of the temporal neural rim in both eyes.  
The C/D ratio was 0.7 in the right eye and 0.65 in the left 
eye.  Macula and periphery were unremarkable in both eyes.  

The diagnosis was:  (1) optic nerve cupping, both eyes - - 
low tension glaucoma suspect, but a Humphrey visual field 
examination from August 18, 1997 showed full fields in both 
eyes; (2) age-related nuclear sclerotic cataracts, both eyes; 
(3) posterior subcapsular lens opacities, which may be 
congenital.  The examiner opined that the above diagnoses 
were unlikely to be related to any injury or activities while 
serving in the military.  

The veteran submitted a January 2001 letter from his private 
ophthalmologist, Dr. Schuster, who indicated that he had been 
following the veteran since December 2000.  Dr. Schuster 
indicated that, "History reveals blurry vision in the left 
eye dating back forty-five years to a service related central 
nervous system injury."  Examination revealed visual acuity 
corrected to 20/40 in the right eye and 20/80 in the left 
eye.  Significant cataracts were present in both eyes but an 
unrelated severe astigmatism which could have been related to 
a small scar on the cornea of the left eye was noted.  A 
cataract extraction with intraocular lens implant was 
performed on the left eye in December 2000.  It was combined 
with paired limbal relaxing incisions.  Dr. Schuster noted 
that this was necessary because of the high level of 
astigmatism to prevent anisometropia.  Dr. Schuster was 
unable to say for certain, but he considered it could be 
related to his service connected injury.  Dr. Schuster noted 
that no astigmatism existed in the right eye, but that 
cataract surgery would be necessary in the right eye in the 
near future.  

Private treatment records from Dr. Schuster reveal that the 
veteran underwent left eye cataract surgery in December 2000.  
A January 2001 follow-up report reveals that the implant was 
in perfect position, T-cuts healed well, and the veteran was 
pleased with his level of acuity; although, he was feeling 
handicapped with the left eye which had a posterior 
subcapsular plaque dead center, Grade II nuclear sclerosis, 
and Grade I cortical spoking.  The diagnosis was right eye 
cataract, surgical aphakia with pseudophakia left eye; and 
post T-cut keratotomies left eye.

Right eye cataract surgery was performed in March 2001, and 
by August 2001, slit lamp examination of both lenses showed 
that implants were in good position with clear capsules.  The 
diagnosis was bilateral surgical aphakia with pseudophakia; 
and bilateral chronic open angle glaucoma.  

When the veteran was examined by a VA ophthalmologist in July 
2003 distance visual acuities were both eyes best corrected 
at distance and 20/20 at near best corrected.  On inspection 
of the eyes, there were no afferent papillary defect noted, 
and extraocular muscle function was unrestricted.  
Applanation tension was 15 in the right eye, 16 in the left 
eye.  The veteran had corneal arcus in both eyes with very 
hazy peripheral endothelial decompensation in both eyes.  No 
corneal scarring was evident in the left eye and no limbal 
relaxing incisions were evidence in the left eye per Dr. 
Schuster for the surgical correction of astigmatism in the 
left eye.  The diagnosis was low tension glaucoma in both 
eyes that was being treated with Xalatan; the veteran was 
pseudophakic in both eyes and the veteran had a low amount of 
myopic astigmatism in both eyes; and there was no traumatic 
corneal scarring evidence in the left eye and there were no 
limbal relaxing incisions evident in the left eye.  The VA 
physician stated that without the notes from the veteran's 
treatment in service it was difficult to assess whether the 
injury induced or caused severe astigmatism in the left eye.  
He recommended that a corneal topography evaluation could 
determine, from light measuring the surface of the cornea, if 
there is an irregular astigmatism that would have been caused 
by trauma, and if there are limbal relaxing incisions.

Notably, a VA general medical examination on the same day 
noted a diagnosis of headaches, that were at least as likely 
as not, related to his eye condition after he sustained a 
closed head injury.  An October 2003 rating decision granted 
service connection for headaches, as a residual of a closed 
head injury.  Despite the grant of service connection for 
headaches as a residual of the closed head injury, the 
veteran continued to assert that his vision loss, astigmatism 
and the like, was also due to the in-service left eye injury 
(which presumably is the same injury as the RO has referred 
to as a "closed head injury").  

In another memorandum from Dr. Hallum, dated in August 2004, 
the veteran's private ophthalmologist indicated that slit 
lamp examination revealed a very faint horizontal opacity in 
the left cornea, below the visual axis.  He indicated that, 
"This might represent a healed corneal laceration from years 
previously (1954)."  The impression was refractory error in 
both eyes; corrected with lenses; vitreous floater present in 
the left eye.

In support of his claim, the veteran submitted treatise 
evidence printed from the Internet, which, in pertinent part, 
indicates that astigmatism may, in some cases, be caused by 
trauma to the eye, cuts to the cornea and/or scarring on the 
cornea.  

In an undated memorandum by Dr. Rivera, received at the RO by 
the veteran in March 2007, the veteran's physician for over 
thirty years explained that he knew the veteran's medical 
history thoroughly, and had witnessed the advancing 
deterioration respiratory problem (COPD), hypertension, 
recurrent cephalic, and persistent obesity.  Of major 
concern, and the most serious complaint was the injury of the 
left eye, sustained while on active duty with the U.S. Air 
Force at Lowry Air Force Base in Colorado.  Dr. Rivera 
reiterated that examination of the left eye in 1982 revealed 
diminishing visual acuity and definitive extraocular muscle 
impairment which was progressing.  In addition, he presented 
with ptosis of the left eyelid.  As a military physician, Dr. 
Rivera understood the impact of service incurred injuries and 
respectfully and thoroughly recommended that the veteran be 
reconsidered for the disability sustained by his service-
incurred injury.  

Significantly, Dr. Rivera did not opine as to whether the 
veteran had any current diagnoses of the left eye that could 
be attributable to the in-service left eye injury; and, as 
noted below, the most recent VA examinations clearly 
indicated that the veteran does not have ptosis of the eyelid 
or any other current residuals of the in-service injury.  

A comprehensive VA eye examination was conducted in June 2007 
in an effort to address the notions by Drs. Schuster, Hallum, 
and Rivera that the veteran's left eye injury in service may 
have possibly resulted in a current left eye disability.  The 
VA examiner reviewed the claims file, and initially noted 
that no ocular trauma was identified on the discharge 
examination.  Minimal myopia and astigmatism was noted, along 
with a 1/4 inch healed scar of the left eyelid.  The VA 
examiner observed that the veteran's corrected vision in the 
left eye was 20/20 at discharge with a prescription of -0.25 
+ 0.75 X 085.  In 1983, the veteran's right eye vision was -
1.50 +1.50 X 095, and the left eye was -3.25 + 4.25 X 080.  
Significantly, the VA examiner noted that the 1983 values 
stayed essentially the same until cataract surgery in the 
left eye in 2000, which included 2 horizontal incisions or 
keratectomies to reduce some of the astigmatism, so that the 
post-operative glasses would be closer in power; right eye 
cataract surgery was performed in 2001.  As of March 2007, 
the right eye was -0.75 +0.75 X 005 and left was -1.75 + 1.25 
X 70 with vision of 20/20+ each eye.  The examiner indicated 
that this scenario represented a refractive error of 
correctable myopia/astigmatism in both eyes, usually 
asymmetrical and not produced by trauma as supported by the 
absence of right eye trauma and no evidence of left ocular 
injury (lid only).  

In response to Dr. Schuster's 2001 letter wherein he stated 
that it was possible that there was a connection of a corneal 
scar from the 1954 trauma and the astigmatism, the VA 
examiner noted that in Dr. Schuster's office records there 
was no mention of a [corneal] scar, and in fact, he referred 
to the corneas as crystal clear.  

In response to Dr. Hallum's 2004 letter that mentions a 
horizontal scar below the visual axis, the VA examiner 
indicated this was probably the inferior keratotomy incision 
by Dr. Schuster in 2000 in conjunction with the cataract 
surgery.  The VA examiner acknowledged the veteran's onset of 
blurred distance vision in approximately 1957, with a 
progressively worse course since the onset, but also 
indicated that the veteran' corrective vision was excellent 
at 20/25+ in each eye.  

The VA examiner also acknowledged trauma to the left eye in 
1954, cataracts removal in 2000, and age related and surgical 
presbyopia.  Tonometry was conducted with pressure in both 
eyes of 8.  There was no ptosis or scotoma present in either 
eye.  There was no diplopia or strabismus.  The function of 
the right and left lacrimal duct was normal and there were no 
residuals of an eye injury. On fundoscopic examination, the 
optic nerve at a C/D ratio of .8 in both eyes with some 
pallor in the left eye.  There was no evidence of ocular 
trauma.  Findings on slit lamp examination were consistent 
with the fine keratotomy incisions noted above in conjunction 
with cataract surgery.  The diagnosis was refractive error:  
myopia/astigmatism, both eyes; pseudophakia both eyes; and 
primary open angle glaucoma both eyes.  The VA examiner 
explained that the veteran injured his left eye in May 1954; 
that injury healed without complication, and the discharge 
examination noted vision corrected to 20/20 in the left eye 
with a minor glasses prescription of -0.25 +0.75 X 095.  As 
the years passed the veteran developed myopia/astigmatism in 
both eyes, but to a lesser degree in the right eye which 
required wearing glasses for both eyes.  The 
myopia/astigmatism in the left eye was not related to the 
left lid injury in May 1954, but is a natural occurrence as 
it was in the right eye, the difference in the amount of 
astigmatism between the two eyes is typically asymmetrical.  

Despite this opinion, the veteran continued to stress that 
his current eye problems stemmed from a central nervous 
system injury to the left eye in May 1954, as reflected on 
his discharge papers.  The veteran reported in correspondence 
to the RO, as well as in testimony at his personal hearing 
before a DRO in November 2007, that he began having problems 
such as headaches and dizziness as a result of the eye 
injury, and it was over 24 hours before he was seen at the 
Lowry AFB dispensary.  The May 1954 injury, according to the 
veteran, caused extreme swelling and led to his need for 
prescription glasses; and the central nervous system injury, 
which includes trauma and a corneal cut, led to his 
astigmatism.  

At a December 2007 VA examination, the tonometry revealed 
pressures of 14 in each eye.  The rest of the examination was 
essentially unchanged from the June 2007 findings.  The VA 
examiner once again indicated that there were no residuals of 
an eye injury.  In a medical opinion, the examiner indicated 
that there was no mention of trauma causing corneal 
laceration of the left eye in the service medical records.  
On examination he had no traumatic corneal scars in the left 
eye which could produce astigmatism.  There was no new 
evidence to support his claim of service connection for 
astigmatism and the examiner opined that his astigmatism in 
both eyes was not a service-connected residual of a closed 
head injury.  

A December 2007 private head/face computerized tomography 
(CT) scan revealed generalized atrophy of the of the brain 
with no traumatic abnormalities; and medial bowing of the 
medial wall of the left orbit most likely an old injury since 
there is no associated soft tissue swelling or paranasal 
sinus disease.  

In sum, there is competent evidence of record that supports 
the veteran's claim, and there is competent evidence of 
record that weighs against the claim.  The evidence weighing 
in favor of the veteran's claim consists of the opinions of 
Drs. Hallum, Rivera and Schuster.  These doctors have treated 
the veteran for eye disorders as far back as 1982, and they 
have all opined that the veteran's in-service left eye injury 
may possibly have led to problems such as severe astigmatism, 
ptosis and/or extraocular muscle impairment, and corneal 
scarring.  Additionally, Dr. Schuster noted a history of 
blurred vision in the left eye dating back to a "central 
nervous system injury."  In 2001, Dr. Schuster noted that a 
severe astigmatism in the left eye could be related to a 
small scar on the cornea of the left eye, and that it could 
be related to the in-service injury.  In other words, these 
doctors have speculated that various manifestations of the 
left eye could, or possibly, be related to the in-service 
injury; however, none of them have indicated that the 
veteran, as likely as not, has a current residual of the in-
service left eye injury.  Moreover, these doctors have not 
provided rationales for their opinions and it does not appear 
that they were provided with a complete medical record on 
which to base their opinions.  

It is clear that the veteran suffered an in-service left eye 
injury, as reflected on the veteran's discharge examination, 
as well as the more recent December 2007 CT scan indicating 
an old injury to the left orbit.  Additionally, there is no 
doubt that the veteran has had a progressive decrease in 
visual acuity since service, astigmatism, bilateral post-
operative cataracts, and glaucoma.  Nevertheless, these 
findings, alone, do not establish entitlement to service 
connection.  

Presbyopia is a type of hyperopia, a refractive error, "a 
visual condition that becomes apparent especially in middle 
age and in which loss of elasticity of the lens of the eye 
causes defective accommodation and inability to focus sharply 
for near vision."  McNeely v. Principi, 3 Vet. App. 357, 363- 
64 (1992). 

Refractive error, including presbyopia, is excluded, by 
regulation, from the definition of disease or injury for 
which veteran's benefits are authorized if incurred or 
aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  As such, 
regardless of the character or the quality of any evidence 
which the veteran could submit, a strictly developmental 
defect, such as refractive error, including presbyopia, 
cannot be recognized as a disability under the terms of the 
VA's Schedule for Rating Disabilities and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In other words, service connection cannot be granted for the 
symptoms of "bad eyesight."  However, if there is medical 
evidence which establishes that the veteran has bad eyesight 
due to disability of service origin, "bad eyesight" may be 
compensated through the disability evaluation assigned for 
the service-connected disability to which "bad eyesight" is 
attributed.

In essence, the veteran's private doctors have speculated 
that the veteran's "bad eyesight" may be, at least in part, 
due to residuals of the in-service left eye injury.  Their 
opinions, however, are outweighed by the other evidence of 
record, which includes VA opinions based on a complete 
record.  The VA examiner in December 2007 explicitly noted 
that the veteran did not have any residual eye disability as 
a result of the in-service injury.  In so opining, the VA 
examiner explained that all of the veteran's current eye 
disabilities were attributable to either the aging process 
and/or were unrelated to the in-service injury.  The corneal 
cuts in the left eye were necessary because of a cataracts, 
which, significantly, was in both eyes.  In addition, the 
astigmatism was present in both eyes, and the VA examiner 
explained that the asymmetry between the severity of the 
cataracts and/or astigmatism was typical.  The VA opinions 
are highly probative because they are based on a complete 
record, sound medical principles, and address the other 
opinions of record.  

In contrast, the opinions of Drs. Hallum, Rivera, and 
Schuster contained words like "could" "possibly" and 
"might," making them speculative at best.  

Although the veteran is certainly competent to state that he 
injured his left eye, sought treatment the day after the 
injury, suffered extreme swelling over the left eye, and 
began to get blurred vision, headaches and dizziness, he is 
not competent to provide a nexus between any current disorder 
and the in-service injury.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

Based on the foregoing, the VA opinions are more persuasive 
than the private opinions.  

The Board recognizes that the veteran sincerely believes that 
he has impaired vision attributable to his service, and he is 
certainly competent, as a layman, to report that his visual 
acuity decreased after the left eye injury.  Moreover, the RO 
has acknowledged the veteran's complaints of headaches and 
dizziness since the in-service head injury, and service 
connection has been established for that disability, as a 
residual of the in-service injury.  It is also acknowledged 
that the veteran's vision did, in fact, begin to deteriorate 
at the time of the in-service eye injury; however, as the VA 
doctors have explained, there is nothing in the record, other 
than speculation, to indicate that the decrease in visual 
acuity, the astigmatism, the cataracts, or the glaucoma 
disabilities are in any way related to the in-service left 
eye injury.  Moreover, there is no other disability of the 
left eye that has been diagnosed as a current disability 
attributable to the in-service left eye injury.  

The preponderance of the evidence is against the claim of 
service connection for residuals of a left eye injury; there 
is no doubt to be resolved; and service connection for 
residuals of a left eye injury is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for residuals of a left eye injury, to 
include astigmatism, is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


